 244
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 14
 
Crystal Soda Water Company, Inc. 
and
 
International 
Brotherhood of Teamsters, Local 229.  
Case 04

CA

038046
 
 
October 
31
, 2012
 
SUPPLEMENTAL 
DECISION AND 
ORDER 
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS
 
G
RIFFIN
 
 
AND 
B
LOCK 
 
On November 10, 2011, the National Labor Relati
ons 
Board issued a Decision and Order
1
 
that, among other 
things, ordered the Respondent, Crystal Soda Water 
Company, Inc., to make whole its unit employees for any 
loss of earnings and other benefits suffered as a result of 

actices in violation of 
Section 8(a)(5) and (1) of the Act.  
 
A controversy having arisen as to the amount of bac
k-

e-
gional Director for Region 4 issued a compliance specif
i-
cation and notice of hearing setti
ng forth the amounts 

d-
ent that it was required to file an answer in co
n
formity 

a-
tion stated that an answer was required by July 20, 2012, 
or a motion 
for default judgment might be filed. 
 
By letter dated August 7,
 
2012,
2
 
the Respondent was 
advised that its answer had not been received and that 
unless it filed an answer by August 14, a Motion for D
e-
fault Judgment would be filed.  On August 15, the Acting
 
General Counsel filed with the Board a Motion for D
e-
fault Judgment, contending that the Respondent failed to 
file an answer to the compliance specification. 
 
On August 16, the Acting General Counsel filed with 
the Board a 
supplement 
to its 
motion
, stating
 
that the 
Respondent had in fact responded to the compliance 
specification.  The 
supplement 
explained that by letter 
dated July 18 the Respondent answered the compliance 

challenge the figures prese

does not have the funds to satisfy the amounts owed as 
alleged in the compliance specification.
3
  
The 
suppl
e
ment 

                                        
                  
 
1
 
357 NLRB No. 110
 
(not reported in Board volume)
. 
  
 
2
 
All dates herea
fter are in 2012
,
 
unless otherwise noted. 
 
3
 

p
resident, states in 
its entirety: 
 
Please be advised that the Crystal Soda Water Company does 
not challenge the figures presenteed [sic] within the compliance 
sp
ecifications and notice of hearing received on or about July 2, 
2012 and mailed from Philadelphia on June 29, 2012.  
 
The company does not have sufficient funds to satisfy this 
complaint as the majority of its remaing [sic] funds were used to 
satisfy an IR
S lien.  
 
Current funds are less than $1000 and are hardly worthy of a 
settlement offer. 
 
letter does not challenge the amounts in the compl
i
ance 
spe
cification, and effectively admits its allegations, the 
Acting General Counsel now moves for 
summary jud
g-
ment 
rather than 
default judgment
.  On August 17, the 
Board issued an order transferring the proceeding to the 
Board and a Notice to Show Cause why the
 
Acting Ge
n-

e-
spondent filed no response to the Notice to Show Cause.  
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
 
Ruling on Motion for Summa
ry Judgment
 
Section
s
 
102.56(b) and (c) of the Board's Rules and 
Regulation specify, in relevant part, that:
 
 
(b) 
Contents of answer to specification.
 
 
The a
n-
swer shall specifically admit, deny, or explain each 
and every allegation of the specification, unl
ess the 
respondent is without knowledge, in which case the 
respondent shall so state, such statement operating as 
a denial. 
 
Denials shall fairly meet the substance of 
the allegations of the specification at issue.
 
 
When a 
respondent intends to deny only a
 
part of an alleg
a-
tion, the respondent shall specify so much of it as is 
true and shall deny only the remainder.
 
 
As to all 
matters within the knowledge of the respondent, i
n-
cluding but not limited to the various factors ente
r-
ing into the computation of gr
oss backpay, a general 
denial shall not suffice. 
 
As to such matters, if the r
e-
spondent disputes either the accuracy of the figures 
in the specification or the premises on which they 
are based, the answer shall specifically state the b
a-
sis for such disagre
ement, setting forth in detail the 
respondent's position as to the applicable premises 
and furnishing the appropriate supporting figures.
 
(c) 
Effect of failure to answer or to plead specif
i-
cally and in detail to backpay allegations of specif
i-
cation.
 
 
If th
e respondent fails to file any answer to 
the specification within the time prescribed by this 
section, the Board may, either with or without taking 
evidence in support of the allegations of the specif
i-
cation and without further notice to the respondent, 
fi
nd the specification to be true and enter such order 
as may be appropriate.
 
 
If the respondent files an a
n-
swer to the specification but fails to deny any alleg
a-
tion of the specification in the manner required by 
paragraph (b) of this section, and the failu
re 
s
o 
t
o 
deny is not adequately explained, such allegation 
shall be deemed to be admitted to be true, and may 
be so found by the Board without the taking of ev
i-
dence supporting such allegation, and the respondent 
shall be precluded from introducing any evi
dence 
controverting the allegation.
 
 
  
 
 
 
   
CRYSTAL SODA WATER C
O
.
 
 
 
 
 
             
245
 
 
As set forth above, t
he Respondent 
does not deny any 
allegation in the specification. Rather, it asserts only that 

assertion is not a relevant consideration in a c
ompliance 

is the amount due and not 
whether 
[the Respondent is] 

Diversified 
Enterprises, Inc.
, 358 NLRB 
434, 435
 
(2012), quo
t
ing 
Star Grocery Co.
, 245 NLRB 196, 197 (1979)
. 
 
Accordingly, 

 
only raises 
an issue that is immaterial to the allegations in the co
m-
pliance specification, we find the allegations in the co
m-
pliance specification to be admitted as true and shall 
grant the 

Motion for Su
mmary 
Judgment.  We
 
conclu
de
, therefore,
 
that the 
amounts due 
are as set forth in the compliance 
specification, and 
we 
will 
order the Respondent 
to 
pay th
e
s
e
 
amount
s
, plus 
interest
 
accrued on the amounts to the date of payment
.
 
ORDER
 
The National Labor Relations Board 
orders that t
he 
Respondent, Crystal Soda Water Company, Inc., Scra
n-
ton, Pennsylvania, its officers, agents, successors, and 
assigns, shall make whole the employees identified in the 
compliance specification by paying them the amounts 
following their names, 
plus interes
t 
accrued to the date of 
payment as 
prescribed in 
New Horizons 
f
or 
the Retarded
, 
283 NLRB 1173 (1987), 
compounded daily as set forth 
in 
Kentucky River Medical Center,
 
356 NLRB 
6
 
(2010), 
and
 
minus tax withholdings required by 
Federal and 
State 
law
s; 
and 
by
 
mak
ing
 
the health insurance pr
e
mium 
payments due 
to Blue Care HMO of Wilkes Barre, Pen
n-
sylvania
,
 
in the 
amount set forth
 
below
, plus interest a
c-
crued to the date of payment, as prescribed in 
Merr
y-
weather Optical Co.
, 240 NLRB 1213, 1216 fn.
 
7 (1979)
.
 
Bob 
Fridley 
 
 
   
$2648.80
 
Joe Addio 
 
 
  
   
3010.00
 
Barry Reider 
 
 
  
   
3732.40
 
D
ave Lydon 
 
 
 
  
  
4214.00
 
Jim Karlavage 
 
 
 
  
  
3070.20
 
Morrill Reid 
 
 
 
  
  
3250.80
 
Jim McCormack 
 
  
   
3371.20
 
Gary Carroll 
 
 
 
  
  
3371.20
 
Tony Loureiro 
 
 
  
   
3010.00
 
Jack Loureiro
 
 
 
 
  
  
3491.60
 
Alan Backus
 
 
 
  
  
2408.00
 
Frank Ratay
 
 
  
   
2558.64
 
Steve Werner
 
 
  
   
1630.72
 
SUBTOTAL
 
 
$39,467.56
 
 
Blue Care HMO of 
 
$15,853.39
 
Wilkes Barre, PA
 
 
TOTAL
 
 
$55,320.95
 
 
 
